       Case 2:19-cr-00194-MJH Document 55 Filed 06/02/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )   Criminal No. 19-194
                                             )
DEVON DAVIS                                  )

                           OPINION and ORDER ON MOTION
                            FOR HOME DETENTION/BAIL

       Presently before the court is Defendant Devon Davis’ Motion for Home

Detention/Bail, in which he asks to be released on home detention or bail to reside at his

girlfriend’s residence while awaiting jury trial in this matter. ECF No. 49. The Government

opposes Defendant’s motion. ECF No. 53. For the reasons set forth below, Defendant’s

Motion will be denied.

       Defendant is charged in a four-count Indictment with conspiracy to distribute and

possess with intent to distribute, 40 grams or more of fentanyl, and a quantity of cocaine from

on or about January 1, 2018 through March 13, 2018, in violation of 21 U.S.C. § 846 (Count

1); possession with intent to distribute a mixture or substance containing a detectable amount

of fentanyl, on or about March 13, 2018, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C) (Count 2); possession of a firearm on or about March 13, 2018 in furtherance of

the drug trafficking crime charged in Count 2, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(Count 3); and unlawful possession of a firearm by a convicted felon in violation of 18 U.S.C.

§ 922(g) (Count 4). ECF No. 3. On September 11, 2019, a detention hearing was held before

Magistrate Judge Patricia L. Dodge. ECF No. 25. After hearing evidence and argument,

Magistrate Judge Dodge ordered Defendant detained. Judge Dodge found that Defendant had

not overcome the presumption of detention, and that by clear and convincing evidence that
       Case 2:19-cr-00194-MJH Document 55 Filed 06/02/20 Page 2 of 4




there were no conditions that would assure the safety of the community, and that, by a

preponderance of the evidence, there were no conditions that would reasonably assure the

defendant’s appearance. Order of Detention Pending Trial, ECF No. 26. Magistrate Judge

Dodge’s detention order was also based on the Defendant’s prior criminal history, his

participation in criminal activity while on probation, parole, or supervision, his history of

violence or use of weapons, his prior failure to appear, prior attempt to evade law

enforcement, and his prior violations of conditions of probation, parole, or supervision. Id.

       Though not specified by Defendant, the relief he seeks falls under the provision of

the Bail Reform Act governing temporary release, which states in pertinent part: “[t]he

judicial officer may, by subsequent order, permit the temporary release of the person, in the

custody of a United States Marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person's

defense or for another compelling reason.” 18 U.S.C. § 3142(i) (emphasis added). The

Court is unaware of any authority that provides a defendant with a right to a hearing when

he seeks temporary release under § 3142(i), and the Court is able to resolve the motion

without a hearing or oral argument. Following review of the Motion and response plus

review of the record this Court concludes that neither hearing or argument is necessary.

       Defendant contends that as an inmate at the Allegheny County Jail, he is at greater

risk of contracting COVID-19 than if released to home confinement. Defendant also argues

that he suffers from diabetes. He also accurately states that due to the COVID-19 pandemic

and Administrative Orders of Court from the Chief Judge, that commencement of his jury

trial, which was initially set to begin on April 6, 2020, is postponed indefinitely. Presently,


                                                2
       Case 2:19-cr-00194-MJH Document 55 Filed 06/02/20 Page 3 of 4




the earliest date when a jury trial can be scheduled in this District is September 9, 2020.

Misc. No. 2:20-mc-394-MRH, Administrative Order, May 29, 2020, at ¶ 2, ECF No. 12

(“All civil and criminal jury selections and jury trials in the Western District of

Pennsylvania scheduled to begin (or are to be scheduled to begin) on or before September

8, 2020 are continued pending further Order of the Court.”). Defendant’s proposes that he

be released to his girlfriend’s residence in Clairton, Pennsylvania. Defendant does not

address the “safety of the community” concerns, or concerns about his appearing in Court as

required.

       The Court recognizes the potential for Defendant’s exposure to the COVID-19 virus

at the Allegheny County Jail. Unfortunately, that potential exists anywhere in the

community. As explained in detail by the government in its response, the Allegheny County

Jail, along with this Court and other local authorities, have taken the necessary steps and

precautions to help stop the spread of the COVID-19 virus amongst the population of

Allegheny County, including those individuals detained in the Jail. While the Court is

sympathetic to Defendant’s medical concerns and claims regarding possible complications

caused by the COVID-19 virus, such speculation concerning possible future conditions does

not constitute a “compelling reason” for temporary release. Moreover, Defendant’s Motion

does not address the real possibility that he or others may face a more serious risk of

exposure to the virus if he is released in the community. Defendant's current arguments for

release do not outweigh the factors considered by the Magistrate Judge in ordering his

detention.

       Because of the COVID-19 pandemic, the United States District Court for the Western


                                                 3
       Case 2:19-cr-00194-MJH Document 55 Filed 06/02/20 Page 4 of 4




District of Pennsylvania has excluded from the speedy trial clock the time between March 13,

2020 to April 27, 2020, which was then extended to June 12, 2020. See Misc. No. 2:20-mc-

394-MRH, Administrative Order, Mar. 13, 2020, ECF No. 1 and Administrative Order, Apr.

16, 2020, ECF No. 7. Further, on May 29, 2020, the Court issued another Administrative

Order directing that “the period of time from March 13, 2020 to September 8, 2020 is

considered to be excluded time in all criminal proceedings in this Court pursuant to U.S.C. §

3161(h)(7)(A).” Misc. No. 2:20-mc-394-MRH, ECF No. 12 (emphasis in original).

Defendant’s concerns about his rights to a speedy trial, in light of the current reality that no

trial can be scheduled earlier than September 9, 2020, are understandable. Unfortunately, the

COVID-19 Pandemic and the health concerns arising from the transmission of the virus are

unprecedented in recent history. Extraordinary measures are required to ensure the safety of

the population at large. In this case, Mr. Davis’ detention is warranted because of the serious

nature of the drug and firearm charges he faces, and because he would be a danger to the

community if released, and because he is a flight risk. Release of Devon Davis on home

detention or bail is not warranted.

       AND NOW, this ___ day of June, 2020, it is HEREBY ORDERED that Defendant’s

Motion for Home Detention/Bail (ECF No. 33) is DENIED.


                                               BY THE COURT:


                                               Marilyn J. Horan
                                               United States District Judge




                                                 4
